Citation Nr: 9907637	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic low back 
syndrome, including degenerative disc disease of the lumbar 
spine, secondary to the veteran's right knee disability.

2.  Entitlement to an evaluation greater than 30 percent for 
residuals of post operative anterior cruciate ligament, right 
knee.

3.  Entitlement to an evaluation greater than 10 percent for 
degenerative changes of the right knee, with limited motion.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant & his clinical psychologist


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for a low back condition, degenerative disc 
disease, secondary to the service-connected right knee 
disability and his claim of entitlement to an increased 
evaluation for a right knee disorder.

Initially, the Board notes that the veteran's claim was 
before the Board in August 1996.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to afford the veteran an orthopedic examination and 
to obtain the veteran's Social Security Administration (SSA) 
records and any other medical treatment records.  In this 
regard, review of the record indicates that the RO complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran was afforded 
an orthopedic examination in May 1997, and his SSA records 
were obtained and incorporated into his file, as were 
additional private medical records.

Additionally, subsequent to the Board's August 1996 remand, 
the RO assigned separate evaluations for the veteran's right 
knee disabilities.  In a July 1997 rating decision, a 30 
percent evaluation was assigned for the veteran's right knee 
anterior cruciate insufficiency, and a 10 percent evaluation 
was assigned, in an April 1998 rating decision, for 
degenerative changes of the right knee, with limited motion.  
These disability ratings remain on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran's chronic low back syndrome, including 
degenerative disc disease of the lumbar spine, is not 
causally related to his service-connected right knee 
disability.

3.  The veteran's service-connected right knee disability is 
manifested by complaints of swelling, pain, and frequent 
giving way.  

4.  The veteran cannot not flex his right knee more than 70 
or 80 degrees and has a great deal of pain and fluid in the 
right knee joint.  


CONCLUSIONS OF LAW

1.  The veteran's chronic low back syndrome, including 
degenerative disc disease of the lumbar spine, is not 
proximately due to or the result of his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).

2.  The schedular criteria for an evaluation greater than 30 
percent for residuals of the veteran's post operative 
anterior cruciate ligament, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

3.  The schedular criteria for an evaluation greater than 10 
percent have not been met for the degenerative changes of the 
veteran's right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

With respect to the veteran's claim of entitlement to 
secondary service connection, generally, a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  Further, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  In 
addition, the United States Court of Veterans Appeals (Court) 
has held that when aggravation of a veteran's non-service 
connected disorder is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  Thereafter, 
when, upon consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving the issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b) (West 1991).

With respect to the veteran's claims of entitlement to 
increased evaluations, disability ratings are based, as far 
as practicable, upon the average impairment of earning 
capacity attributable to specific injuries.  38 U.S.C.A. 
§ 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Concerning evaluation of the 
veteran's anterior cruciate ligament, Diagnostic Code 5257 
(Knee, other impairment of) provides for a maximum evaluation 
of 30 percent where there is evidence of severe recurrent 
subluxation or lateral instability.  An evaluation greater 
than 30 percent is not warranted unless there is evidence 
indicating that the knee is ankylosed.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5256 (1998).  Additionally, in 
evaluating limitation of motion, provisions found in 
38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Concerning evaluation of the degenerative changes of the 
veteran's right knee, VAOPGCPREC 23-97 (July 1, 1997) 
authorizes multiple ratings where the veteran has both 
arthritis and instability of the knee.  As such, Diagnostic 
Code 5010 (Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  In turn, Diagnostic Code 5003 
(Arthritis, degenerative) provides for rating on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint (or joints) involved.  However, where 
the limitation of motion for the specific joint (or joints) 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
joint affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rating can be based upon x-ray 
evidence.

II.  Factual Background

With respect to the veteran's claim of entitlement to 
secondary service connection, the pertinent evidence of 
record consists of post-service private medical records 
(dated from July 1985 to December 1996) and two VA 
examinations (conducted in November 1997 and in June 1998).

The veteran's private medical records, specifically those of 
W. Bowman, M.D., indicate that the veteran first complained 
of back pain in August 1996.  At that time, W. Bowman, M.D., 
noted that it sounded like an element of sciatica.  Physical 
examination revealed some tenderness to palpation about the 
back; neurological examination was normal.  Referenced x-rays 
showed disc narrowing at L5-S1.  A follow up entry (dated in 
September 1996) reiterated the earlier x-ray findings of 
degenerative disc disease of the lumbar spine.  Examination 
again revealed tenderness over the lower back, but 
neurologically, the veteran was intact.  An MRI was ordered, 
and additional entries (dated in November and in December 
1996) noted that the veteran continued to complain of back 
pain and was not much improved.  These records are silent as 
to any medical opinion relating the veteran's degenerative 
disc disease to his service-connected right knee disability, 
as claimed by the veteran.

The November 1997 VA examination reflects the veteran's 
reports that his private physician, M. Bowman, M.D., had 
stated that his back problem was secondary to his knee 
problem and not caused by a 1991 automobile accident.  It 
also reflects the veteran's statement, made at the end of the 
examination, that his mother has the same degenerative back 
disease as he does and that it must run in families.  The 
examiner noted that he certainly agreed with the veteran's 
statement.  The examiner also noted, upon physical 
examination and review of the veteran's claims file, that the 
veteran's back condition was not likely related to or 
secondary to his right knee problem.  In that respect, the 
examiner stated that he respectfully disagreed with the 
veteran's private physician.

The June 1998 VA examination reflects the veteran's reports 
of having developed a "pinching" sensation in his back 
about 15 years prior, with increased discomfort having 
started about five years ago.  The veteran stated that his 
doctor, M. Bowman, M.D., had advised him that the increasing 
discomfort with his back was caused by his limping around due 
to his right knee.  Subsequent diagnostic studies revealed 
that the veteran had deterioration of discs in his low back.  
The examiner also noted that the veteran volunteered the 
information that his mother had a very similar problem with 
degenerated discs in her back, although none of his siblings 
had any particular back problems.  Review of the veteran's 
claims file revealed the previous VA examiner's exception to 
the veteran's private physician's reported opinion and that a 
November 1996 MRI of the lumbar spine showed degenerative 
discogenic changes from L2 down to the sacrum (L2-L3, L3-L4, 
L4-L5, and L5-S1).  The examiner's diagnoses were chronic low 
back syndrome, by report, and degenerative discogenic disease 
of the lumbar spine from L2 to S1.  The examiner also 
rendered an opinion as to the relationship between the 
veteran's low back problem and his service-connected right 
knee problem, stating that it was his impression and opinion 
that the two conditions were not related.  The examiner 
agreed with the previous VA examiner in taking exception to 
the veteran's private physician's statement that the 
veteran's low back problem was because of his limping 
secondary to his chronic right knee problem.  The examiner 
further stated that it was his feeling and opinion that the 
veteran's back condition was a progressive degenerative one, 
possibly familial, and possibly related to the veteran's 
years of work as an automotive mechanic with the heavy 
bending and lifting requirements.  It was also his opinion 
that there did not appear to be any additional disability 
secondary to the service-connected right knee problem.

With respect to the veteran's claims for increased 
evaluations for his right knee disability, the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's right knee disability, including 
subsequent degenerative changes in the right knee, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veteran's current level of disability 
consists of private medical records (dated from July 1991 to 
December 1996), the veteran's testimony at his RO hearing 
(conducted in May 1993), and three VA examinations (conducted 
in May 1997, in November 1997, and in June 1998).

The veteran's private medical records indicate that the 
veteran underwent a reconstruction of his right anterior 
cruciate ligament and medial third of the patellar tendon in 
September 1991.  Subsequently, the veteran was involved in a 
car accident, in which he fractured the lateral condyle of 
his right femur.  The veteran was then admitted, in November 
1991, for a reduction and fixation of the condyle, in hopes 
of preserving the previous reconstruction.  Treatment notes 
from M. Bowman, M.D., the veteran's private physician, 
reference the veteran's service medical history and document 
approximately 11 years of treatment and follow up concerning 
the veteran's right knee.  The veteran's complaints of right 
knee instability were noted, as was the use of a leg brace.  
Also noted were the veteran's complaints of knee pain 
(ranging from intermittent to persistent) and his complaints 
of swelling in the right knee (ranging from slight to 
marked).  Physical therapy was prescribed for the veteran.  
An entry dated in March 1992 stated that the veteran would 
probably not be able to return to his job as a mechanic.  A 
September 1996 entry noted that the veteran's right knee 
seemed to be doing well, and follow up entries (dated from 
October to December 1996) focused on the veteran's continued 
complaints of back pain.

At his RO hearing, the veteran testified that he had to use 
both a cane and a leg brace because of his right knee 
disability.  (Transcript (T.) at 3).  The veteran also 
testified that he fell quite often because of his knee.  (T. 
at 4).  When asked to rate the pain in his right knee, the 
veteran described it as around six.  Id.  The veteran stated 
that physical therapy had caused his knee to swell, with the 
pain getting too great, and that he could not do it any more.  
Id.  The veteran also stated that he had had to quit his job 
because he was not able to do any lifting, standing, walking, 
or chasing parts.  (T. at 5).

The May 1997 VA examination reflects the veteran's service 
medical history, the 1991 car accident, and his subsequent 
arthroscopic procedures.  It also reflects the veteran's use 
of a leg brace and his physical therapy.  In this regard, the 
veteran reported that physical therapy did not help and that 
things just got worse.  The veteran also reported that his 
knee was swollen most of the time and that it ached, giving 
him pain.  The veteran did not take medication, as it did him 
no good.  The veteran stated that he could walk about 200 
yards but could not run.  The veteran wore his brace to the 
examination to protect his knee, and it was noted that the 
veteran stated that he could not walk up and down stairs at 
all without his brace and that he could not walk the reported 
200 yards without his brace.  Physical examination revealed 
that the veteran walked slowly but without a limp.  The 
veteran also walked with a wide base, kind of swinging his 
right leg around as though he were a partial amputee.   The 
veteran could not squat without pain, and he could not flex 
his right knee more than 70 to 80 degrees. Left knee range of 
motion was from zero to 150 degrees.  Toe rising exercises 
indicated fatigability, and the veteran complained of pain.  
The right knee was enlarged, and the patellar grinding test 
was positive.  The right knee also showed 1+ instability of 
the anterior cruciate ligament, as well as a positive Lachman 
sign.  The examiner noted that the slight manipulation done 
to the veteran's right knee had produced a great deal of pain 
and fluid in the right knee joint.  The examiner also noted 
that the veteran had atrophy of the right thigh and calf.  
The veteran also had weakness of the right lower extremity 
and fatigability, as well as a limited and painful range of 
motion.  
A contemporaneous x-ray study of the right knee revealed 
status post anterior cruciate ligament repair.  There was 
also an interval slight increase in narrowing of the 
patellofemoral compartment, and mild, productive changes had 
developed between the tibial spines.

The examiner reiterated under the diagnosis section that the 
veteran had painful motion, limitation of motion, weakness, 
and fatigability in the right knee joint.  There was no 
incoordination, but the veteran did have flare-ups which 
produced more symptoms.  It was the examiner's opinion that 
the veteran could not perform substantially gainful 
employment and daily activities.  He also opined that the 
mild degenerative changes seen in the right knee joint were 
due to the veteran's service-connected ligamentous damage and 
not to the 1991 car accident and attendant fracture.

The November 1997 VA examination also reflects the veteran's 
complaints of a great deal of pain and swelling in the right 
knee, along with frequent giving way.  There was no locking 
of the knee joint, however.  The veteran stated that he had 
taken multiple medications, including aspirin, Motrin, and 
Vicodin.  Physical examination found that the veteran moved 
perfectly freely and changed positions from sitting to 
standing without difficulty.  The veteran walked well on his 
heels and toes.  He also squatted well.  The veteran did 10 
toe rising exercises on the left and right with equal speed 
and facility.  The examiner stated that the veteran's right 
knee was exactly the same as the last time the veteran had 
been examined by him.

The June 1998 VA examination reflects the veteran's service 
medical history, as well as his post-service medical history.  
The veteran presented for examination with his leg brace and 
reported that he could be without the brace for short periods 
of time, especially around the house.  Physical examination 
revealed no evidence of swelling, effusion, or temperature 
increase in the right knee.  The veteran walked with a very 
definite limp, favoring the right lower extremity.  The 
veteran was barely able to walk on his heels and toes, and 
the examiner noted that this limitation was because of 
discomfort in the veteran's right knee, more so than his low 
back.  Motor function in the lower extremities was considered 
to be within normal limits.  Actual leg lengths were unequal, 
with the right leg at 91 cm. and the left leg at 92 cm.  A 
contemporaneous x-ray study of the right knee found prominent 
narrowing of the patellofemoral compartment, which raised the 
question of chondromalacia patella.  It was otherwise 
unremarkable, with no significant productive degenerative 
change noted.


III.  Analysis and Application

With respect to the veteran's claim of entitlement to 
secondary service connection, the Board recognizes the 
veteran's contentions that his low back disorder is caused by 
his service-connected right knee disability.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as the preponderance of the evidence of record is against the 
veteran's claim.

Here, as outlined above, of the evidence of record pertinent 
to this claim, two medical opinions specifically address the 
issue of causation, disagreeing with the reported statement 
made by the veteran's private physician.  Indeed, it was 
noted by the VA examiner in June 1998 that the veteran's low 
back problem was possibly familial in nature or possibly 
related to the veteran's years of work as an automotive 
mechanic, with heavy bending and lifting requirements.  The 
examiner also noted his agreement with the earlier VA 
examiner's assessment, that it was not likely that the 
veteran's back problem was related to or secondary to his 
service-connected right knee problem.  Further, while the two 
VA examinations reflect the veteran's reports that his 
private physician, M. Bowman, M.D., stated that his back 
problem was caused by his limping due to his right knee 
disability, review of the private medical records was 
negative for any such opinion.  At most, these records noted 
the reported onset of the veteran's back pain and recorded a 
diagnosis of degenerative disc disease.  There was no 
recorded discussion as to etiology or causation.  As such, 
the weight of the documented clinical evidence of record is 
against the veteran's claim of secondary service connection.

Recognizing, however, the veteran's consistent reports that 
his private physician told him that his back problem was 
related to his right knee disability and the possibility that 
the veteran's physician did not record all of his thoughts 
and impressions, the Board still finds that affording the 
veteran the benefit of the doubt as to this specific matter, 
i.e., his physician's statements as to causation, does not 
alter the final analysis.  Here, then, there would be one 
medical opinion suggesting that the veteran's back problem 
was related to his service-connected right knee disability 
and two medical opinions disputing that opinion.  Admittedly, 
the Board cannot deny the veteran's claim based solely on the 
proposition that the record contains two medical opinions 
against the grant of secondary service connection and one 
reported opinion supporting such a grant.  In this regard, 
though, the Board notes that the two VA opinions were based 
upon review of the veteran's claims file, the veteran's 
reported history (including his family medical history and 
his occupational history), x-ray evidence of degenerative 
disc disease, and physical examination results.  Also, the VA 
examiners stated the bases for their opinions.

Accordingly, in light of the above, the Board finds that the 
veteran's claim of entitlement to service connection for 
chronic low back strain, including degenerative disc disease 
of the lumbar spine, secondary to his service-connected right 
knee disability must be denied.  Upon review of the evidence 
of record, the Board concludes that there is not even a 
proximate balance of positive and negative evidence 
concerning this issue.  As such, the rule regarding benefit 
of the doubt cannot be applied.  See 38 U.S.C.A. § 5107(b).

As for the veteran's claims of entitlement to increased 
evaluations for his right knee disability, the Board again 
recognizes the veteran's contentions that he is entitled to 
disability ratings greater than those currently assigned.  
However, with respect to both the residuals of the veteran's 
post operative anterior cruciate ligament, right knee, and 
the degenerative changes in the right knee, the clinical 
evidence of record and applicable schedular criteria fail to 
support any increase.

As discussed above, concerning evaluation of the veteran's 
anterior cruciate ligament, Diagnostic Code 5257 (Knee, other 
impairment of) provides for a maximum evaluation of 30 
percent where there is evidence of severe recurrent 
subluxation or lateral instability.  The veteran is currently 
rated at 30 percent under Diagnostic Code 5257.  In this 
instance, an evaluation greater than 30 percent is not 
warranted unless there is evidence indicating that the knee 
is ankylosed.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5256.  In this regard, there simply is no clinical evidence 
suggesting that the veteran's right knee is ankylosed.  
Indeed, the veteran's range of motion was specifically 
addressed in the May 1997 VA examination, and it was noted 
that the veteran had flexion between 70 and 80 degrees.  In 
effect, then, the veteran currently receives the maximum 
disability rating provided for given the applicable schedular 
criteria and the most current clinical evidence of record.  
As such, given that the veteran currently receives the 
maximum disability rating available to him, based on the 
evidence of record and applicable schedular criteria, any 
functional impairment experienced by the veteran has been 
compensated for to the greatest extent contemplated by VA 
regulation.  See DeLuca v. Brown, supra.

Concerning evaluation of the degenerative changes in the 
veteran's right knee, while the record clearly indicates that 
the veteran experiences limitation of motion of his right 
knee, as evidenced by the May 1997 VA examination results and 
the veteran's testimony at his RO hearing, it also indicates, 
based upon the most current clinical evidence of record 
specifically addressing this limitation of motion (the May 
1997 VA examination), that flexion of the right leg was 
between 70 and 80 degrees.  As such, applying the appropriate 
diagnostic code addressing limitation of motion of the joint 
involved (Diagnostic Code 5260), as directed by Diagnostic 
Code 5003, a zero percent evaluation is warranted where 
flexion is limited to 60 degrees.  A 10 percent evaluation is 
warranted where flexion is limited to 45 degrees, and a 20 
percent evaluation, the next higher evaluation available, is 
warranted where flexion is limited to 30 degrees.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5260 (1998).  The 
veteran is currently evaluated at 10 percent, although his 70 
to 80 degrees of flexion exceeds the criteria providing for a 
zero percent evaluation.  Id.  However, in this regard, as 
discussed above, the Board points to that provision of 
Diagnostic Code 5003 which allows for a 10 percent evaluation 
where limitation of motion is noncompensable under the 
appropriate diagnostic code.  In effect, then, given the 
veteran's range of flexion and the applicable schedular 
criteria, his disability picture due to degenerative changes 
in the right knee more nearly approximates the criteria 
required for a lower rating of 10 percent than that required 
for a 20 percent evaluation.  See 38 C.F.R. Part 4, §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5260.  Further, given the 
objective evidence of limitation of motion, it is not 
appropriate to apply that provision of Diagnostic Code 5003 
which allows for rating based upon x-ray evidence, in the 
absence of limitation of motion.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5003.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claims in 
the April 1998 statement of the case, as he was provided with 
the applicable schedular criteria and informed of both the 
evidence considered and the bases of the RO's determinations.


ORDER

Entitlement to service connection for chronic low back 
syndrome, including degenerative disc disease of the lumbar 
spine, secondary to the veteran's service-connected right 
knee disability, is denied.

Entitlement to an evaluation greater than 30 percent for 
residuals of the veteran's post operative anterior cruciate 
ligament, right knee, is denied.

Entitlement to an evaluation greater than 10 percent for 
degenerative changes of the veteran's right knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

